(2008)
In re: TRASYLOL PRODUCTS LIABILITY LITIGATION.
MDL No. 1928.
United States Judicial Panel on Multidistrict Litigation.
April 7, 2008.

TRANSFER ORDER
JOHN G. HEYBURN, II, Chairman.
Before the entire Panel[*]: Defendants[1] have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the District of Connecticut or, as stated by counsel at oral argument, the Northern District of Georgia. Plaintiffs in six actions and two potential tag-along actions support centralization and variously prefer selection of one or more of the following districts as the transferee district: the Northern District of California, the Middle District of Florida, the Southern District of Florida, the Northern District of Georgia, or the Southern District of Ohio. Plaintiffs in four actions and a potential tag-along action oppose centralization. In addition to the previously-mentioned districts, these plaintiffs alternatively support centralization in the Northern District of Illinois.
This litigation currently consists of eighteen actions listed on Schedule A and pending in fourteen districts as follows: two actions each in the Northern District of California, the Middle District of Florida, the Middle District of Tennessee, and the Southern District of Texas; and an action each in the Northern District of Alabama, the Central District of California, the Southern District of California, the Southern District of Florida, the Middle District of Georgia, the Northern District of Georgia, the Northern District of Illinois, the Western District of Louisiana, the Southern District of Mississippi, and the Northern District of West Virginia.[2]
On the basis of the papers filed and hearing session held, we find that these eighteen actions involve common questions of fact, and that centralization under Section 1407 in the Southern District of Florida will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions share factual questions regarding the safety profile of the drug Trasylol, which is used to reduce blood loss in patients during coronary artery bypass graft surgery, and the warnings given by Bayer about the drug. Centralization under Section 1407 will eliminate duplicative discovery; prevent inconsistent pretrial rulings; and conserve the resources of the parties, their counsel and the judiciary.
For this litigation that is nationwide in scope, the parties have proposed several forums, any number of which could suitably serve as the transferee district. After careful consideration, we are persuaded that the Southern District of Florida is an appropriate transferee forum. The Southern District of Florida, where a constituent action is pending, currently has a relatively low number of MDL dockets and offers an accessible metropolitan location. Further, by centralizing this litigation before Judge Donald M. Middlebrooks, we are assigning this litigation to a jurist who has the experience to steer this litigation on a prudent course.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Southern District of Florida are transferred to the Southern District of Florida and, with the consent of that court, assigned to the Honorable Donald M. Middlebrooks for coordinated or consolidated pretrial proceedings with the action pending there and listed on Schedule A.

SCHEDULE A
MDL No. 1928  IN RE: TRASYLOL PRODUCTS LIABILITY LITIGATION
Northern District of Alabama

Bobbie S. Burnette, etc. v. Bayer Corp., et al, C.A. No. 7:07-2238
Central District of California

Sheila Ware v. Bayer Corp., et al, C.A. No. 5:07-1305
Northern District of California

Samuel Nitzberg, et al. v. Bayer Corp., C.A. No. 4:07-399

Lupe De Leon, et al v. Bayer Pharmaceuticals Corp., C.A. No. 4:07-6206
Southern District of California

Michael O'Connor v. Bayer Corp., et al, C.A. No. 3:07-633
Middle District of Florida

Deborah Bakan, etc. v. Bayer Corp., et al, C.A. No. 8:07-220

Melissa Morrill etc. v. Bayer Pharmaceuticals Corp., et al, C.A. No. 8:07-819
Southern District of Florida

Ismael Rodriguez, et al. v. Bayer Corp., et al, C.A. No. 9:07-81172
Middle District of Georgia

Sherry L. Shaw, etc. v. Bayer Healthcare, et al, C.A. No. 4:07-176
Northern District of Georgia

David E. Wease, et al. v. Bayer Corp., et al, C.A. No. 1:07-1659
Northern District of Illinois

Thomas W. Durkin, etc v. Bayer Corp., et al, C.A. No. 1:07-7162
Western District of Louisiana

Evelyn Moreaux Reider, et al. v. Bayer Corp., et al, C.A. No. 2:07-1688
Southern District of Mississippi

Jonnie Sessums, etc. v. Bayer AG, et al, C.A. No. 3:07-436
Middle District of Tennessee

Ada M. Williams v. Bayer Corp., et al, C.A. No. 1:07-4

Linda L. Davis v. Bayer Corp., et al, C.A. No. 3:07-115
Southern District of Texas

Kenneth L. Lanham v. Bayer Corp., et al, C.A. No. 4:07-1687

Vance Pesl, etc. v. Bayer Corp., et al, C.A. No. 4:07-2819
Northern District of West Virginia

Crystal Fast, etc. v. Bayer Corp., et al, C.A. No. 5:07-82
NOTES
[*]  Judge Scirica did not participate in the disposition of this matter.
[1]  Bayer Corp.; Bayer Healthcare Pharmaceuticals, Inc.; Bayer Healthcare, LLC; Bayer AG; and Bayer Healthcare AG (collectively Bayer).
[2]  In addition to the eighteen actions now before the Panel, the parties have notified the Panel of fourteen related actions pending in various districts across the country. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).